DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-32 are presented for examination.

Priority
The claim for priority from US Provisional 62/625,606 filed on 2 February 2018 is duly noted.

Claim Objections
Claims 1, 3, 5, 6, 16, 19, 21, 22, and 32 are objected to because of the following informalities:  
In claim 1, line 2: “information” is unclear if it relates to “information” (claim 1, line 1);
In claim 3, line 2: “information” is unclear if it relates to “information” (claim 1, line 1);
In claim 5, line 2: “individuals identity” should read –individuals’ identity–;
In claim 6, line 2: “individuals identity” should read –individuals’ identity–;
In claim 16, lines 1-2: “a screen” is unclear if it relates to “a screen” (claim 1, line 7);
In claim 19, line 2: “information” is unclear if it relates to “information” (claim 17, line 5);
In claim 21, line 2: “individuals identity” should read –individuals’ identity–;
In claim 22, line 2: “individuals identity” should read –individuals’ identity–;
In claim 32, line 2: “a screen” is unclear if it relates to “a screen” (claim 17, line 11).



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “626” has been used to designate both Collect situational awareness information and Optional Notification Message (Figure 6).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 358 (Figure 3); 420, 428 (Figure 4); 540 (Figure 5); 620 (Figure 6); 742 (Figure 7B); 752 (Figure 7C).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “wherein the at least one viewing restriction comprises (1) a number of people that can view information, (2) a maximum number of people that can view the information, …, and (9) record situational awareness information while the information is being viewed.” This is unclear because one restriction cannot comprise all listed restrictions. For the purposes of examination, the examiner has interpreted this as “wherein the viewing restriction comprises at least one of (1)…” and has treated it as such for the remainder of this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 13-19, and 29-32 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Manago et al. (US 2017/0017777 A1 and Manago hereinafter).

receiving, at the first computing device, information and at least one viewing restriction (i.e. second viewing restriction information) set for the information (0007, lines 9-10, 21-23); 
collecting situational awareness information  (i.e. first viewing restriction information) by the first computing device (0007, lines 2-4); 
using the situational awareness information to determine if the at least one viewing restriction is satisfied (0007, lines 12-17); 
displaying the information on a screen of the first computing device if a determination is made that the at least one viewing restriction is satisfied or preventing the displaying of the information if a determination is made that the at least one viewing restriction is not satisfied (0007, lines 17-21; 10, 14, Figure 1; S15, S17, Figure 3).

As to claim 17, Manago discloses:
a processor (0047, line 7); 
a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method for restricting a first computing device's output of information (0048, lines 1-7), wherein the programming instructions comprise instructions to: 
receive information and at least one viewing restriction set for the information (0007, lines 9-10, 21-23); 
collect situational awareness information by the first computing device (0007, lines 2-4); 
use the situational awareness information to determine if the at least one viewing restriction is satisfied (0007, lines 12-17); 
cause a display of the information on a screen of the first computing device if a determination is made that the at least one viewing restriction is satisfied or prevent the display of the information if a determination is made that the at least one viewing restriction is not satisfied (0007, lines 17-21; 10, 14, Figure 1; S15, S17, Figure 3). 

As to claims 2 and 18, Manago discloses:
wherein the at least one viewing restriction is set based on pre-defined viewing restrictions or a user input of a second computing device (0007, lines 9-10, 21-23). 

As to claims 3 and 19, Manago discloses:
wherein the at least one viewing restriction comprises (1) a number of people that can view information, (2) a maximum number of people that can view the information, (3) specific people that can view the information, (4) specific people that should not view the information, (5) a specific set of people that must view the information together, (6) a specific location where the information can be viewed, (7) no external recordings of the information, (8) no external display of the information, and (9) record situational awareness information while the information is being viewed (0008, lines 8-9; 0013, lines 2-5). 

As to claims 13 and 29, Manago discloses:
communicating a request for removing the at least one restriction from the first computing device to a second computing device that is a source of the information (0023, lines 5-22). 

selectively removing at least one restriction in accordance with a sender's instructions provided from the second computing device (0027, lines 13-17). 

As to claims 15 and 31, Manago discloses:
wherein the instructions are generated by the sender based on the situational awareness information output from the second computing device that is remote from the first computing device (0027, lines 13-17; Figure 1). 

As to claims 16 and 32, Manago discloses:
displaying the information on a screen of the first computing device when the at least one viewing restriction is removed (0007, lines 17-21; 10, 14, Figure 1; S14, S15, Figure 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manago as applied to claims 1 and 17 above, in view of Orr (US 2013/0160111 A1), and further in view of Gonzales, Jr. (US 2019/0207995 A1 and Gonzales hereinafter).
As to claims 4 and 20, Manago fails to specifically disclose:
wherein a determination is made that the at least one viewing restriction is satisfied when a number of individuals specified by results of an image, video, audio recording, and/or biometric information analysis is equal to or less than a number of people specified by the at least one viewing restriction. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Manago, as taught by Orr.
Orr discloses a system and method for real-time biometrics to control content and device access, the system and method having:
individuals specified by results of an image, video, audio recording, and/or biometric information analysis (0010, lines 4-6).
Given the teaching of Orr, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Manago with the teachings of Orr by specifying individuals by audio or video. Orr recites motivation by disclosing that recognizing a user through visual or audio recognition provides for an easy and intuitive login and content restriction (0011). It is obvious that the teachings of Orr would have improved the teachings of Manago by recognizing individuals by audio or video in order to provide content restriction in an easy and intuitive manner.

Manago in view of Orr fails to specifically disclose:
wherein a determination is made that the at least one viewing restriction is satisfied when a number of individuals is equal to or less than a number of people specified by the at least one viewing restriction. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Manago in view of Orr, as taught by Gonzales.
Gonzales discloses a system and method for secure management of content distribution, the system and method having:
wherein a determination is made that the at least one viewing restriction is satisfied when a number of individuals is equal to or less than a number of people specified by the at least one viewing restriction (0072, lines 12-16). 
Given the teaching of Gonzales, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Manago in view of Orr with the teachings of Gonzales by satisfying that a number of individuals is equal or less than a specified number. Gonzales recites motivation by disclosing that limiting the number of users to a maximum number limits the extent to which content can be transferred (0072, lines 12-16). It is obvious that the teachings of Gonzales would have improved the teachings of Manago in view of Orr by satisfying a condition that the number of individuals is equal to or less than a number in order to limit the extent that the information can be transferred.
	
Claims 5-7, 12, 21-23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manago as applied to claims 1 and 17 above, and further in view of Orr.
As to claims 5 and 21, Manago discloses:
wherein a determination is made that the at least one viewing restriction is satisfied when each individuals identity matches a person's identity specified by the at least one viewing restriction or a list associated with the at least one viewing restriction (0008, lines 1-9). 
Manago fails to specifically disclose:
identity specified by results of an image, video, audio recording or biometric information analysis.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Manago, as taught by Orr.
Orr discloses:
identity specified by results of an image, video, audio recording or biometric information analysis (0010, lines 4-6).
Given the teaching of Orr, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Manago with the teachings of Orr by specifying individuals by image, biometric, audio or video. Please refer to the motivation recited above with respect to claims 4 and 20 as to why it is obvious to apply the teachings of Orr to the teachings of Manago.

As to claims 6 and 22, Manago discloses:
wherein a determination is made that the at least one viewing restriction is satisfied when each individuals identity does not match a person's identity specified by a list of people who should not view information (0008, lines 1-9; 0011, lines 10-11). 
Manago fails to specifically disclose:
identity specified by results of an image, video, audio recording or biometric information analysis.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Manago, as taught by Orr.
Orr discloses:
identity specified by results of an image, video, audio recording or biometric information analysis (0010, lines 4-6).
Given the teaching of Orr, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Manago with the teachings of Orr by specifying individuals by image, biometric, audio or video. Please refer to the motivation recited above with respect to claims 4 and 20 as to why it is obvious to apply the teachings of Orr to the teachings of Manago.

As to claims 7 and 23, Manago discloses:
wherein a determination is made that the at least one viewing restriction is satisfied when a set of individuals matches a set of individuals specified by the at least one viewing restriction (0012, lines 1-4; 0013, lines 2-12). 
Manago fails to specifically disclose:
individuals identified via an analysis of image(s), video(s) or audio recording(s).
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Manago, as taught by Orr.
Orr discloses:
individuals identified via an analysis of image(s), video(s) or audio recording(s) (0010, lines 4-6).


As to claims 12 and 28, Manago fails to specifically disclose:
wherein the situational awareness information comprises information contained in a captured image, information contained in a captured video, information contained in an audio recording, information specifying the first computing device's location, and/or biometric information for a user of the first computing device. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Manago, as taught by Orr.
Orr discloses:
wherein the situational awareness information comprises information contained in a captured image, information contained in a captured video, information contained in an audio recording, information specifying the first computing device's location, and/or biometric information for a user of the first computing device (0010, lines 4-6).
Given the teaching of Orr, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Manago with the teachings of Orr by specifying individuals by image, biometric, audio or video. Please refer to the motivation recited above with respect to claims 4 and 20 as to why it is obvious to apply the teachings of Orr to the teachings of Manago.

Claims 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manago as applied to claims 1 and 17 above, and further in view of Shitrit et al. (US 2018/0365436 A1 and Shitrit hereinafter).
As to claims 8 and 24, Manago fails to specifically disclose:
wherein a determination is made that the at least one viewing restriction is satisfied when a geographic location or area specified by location information for the first computing device matches a geographic location or area specified by the at least one viewing restriction. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Manago, as taught by Shitrit.
Shitrit discloses a system and method for dynamic content access management, the system and method having:
wherein a determination is made that the at least one viewing restriction is satisfied when a geographic location or area specified by location information for the first computing device matches a geographic location or area specified by the at least one viewing restriction (0035, lines 7-9). 
Given the teaching of Shitrit, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Manago with the teachings of Shitrit by matching a geographic location or area. Shitrit recites motivation by disclosing that specifying a permitted geo-location provides access control for content according to a specific location (0035). It is obvious that the teachings of Shitrit would have improved the teachings of Manago by matching a geographic location or area in order to provide content access control according to a specific location.

Claims 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manago as applied to claims 1 and 17 above, and further in view of Nathan et al. (US 2014/0198958 A1 and Nathan hereinafter).
As to claims 9 and 25, Manago fails to specifically disclose:
wherein a determination is made that the at least one viewing restriction is satisfied when results of image or video analysis indicates that there are no target objects in a surrounding environment of the first computing device. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Manago, as taught by Nathan.
Nathan discloses a system and method for camera-based portal content security, the system and method having:
wherein a determination is made that the at least one viewing restriction is satisfied when results of image or video analysis indicates that there are no target objects in a surrounding environment of the first computing device (0011, lines 8-14). 
Given the teaching of Nathan, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Manago with the teachings of Nathan by indicating there are no target objects in the surrounding environment. Nathan recites motivation by disclosing that requiring that the user must be alone by detecting additional viewers such as cameras or eyeglasses in order to view confidential content ensures that the content remains protected (0011). It is obvious that the teachings of Nathan would have improved the teachings of Manago by ensuring no additional viewers are present in order to protect the content.



Claims 10 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manago as applied to claims 1 and 17 above, and further in view of Sainnsbury (US 2013/0179544 A1).
As to claims 10 and 26, Manago fails to specifically disclose:
wherein a determination is made that the at least one viewing restriction is satisfied when the first computing device detects that external projection or display sharing mechanisms are disabled. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Manago, as taught by Sainnsbury.
Sainnsbury discloses a system and method for geolocation engine, the system and method having:
wherein a determination is made that the at least one viewing restriction is satisfied when the first computing device detects that external projection or display sharing mechanisms are disabled (0023, lines 1-6). 
Given the teaching of Sainnsbury, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Manago with the teachings of Sainnsbury by detecting display sharing. Sainnsbury recites motivation by disclosing that a program may be blocked when screen sharing is present in order to provide protection (0023). It is obvious that the teachings of Sainnsbury would have improved the teachings of Manago by detecting display sharing in order to protect content from sharing.

Claims 11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manago as applied to claims 1 and 17 above, and further in view of Emerson et al. (US Patent 8,856,818 B2 and Emerson hereinafter).
As to claims 11 and 27, Manago fails to specifically disclose:
wherein a determination is made that the at least one viewing restriction is satisfied when at least one recording device of the first computing device is enabled and usable. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Manago, as taught by Emerson.
Emerson discloses a system and method for in-home set top box management, the system and method having:
wherein a determination is made that the at least one viewing restriction is satisfied when at least one recording device of the first computing device is enabled and usable (col. 2, lines 1-6; col. 3, lines 55-59). 
Given the teaching of Emerson, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Manago with the teachings of Emerson by enabling recording. Emerson recites motivation by disclosing that enabling recording in order to allow recording of content usage (col. 2, lines 1-6). It is obvious that the teachings of Emerson would have improved the teachings of Manago by enabling recording in order to record content usage.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chow et al. (US 2018/0124443 A1) discloses a system and method for restricting access to media content.
Donley et al. (US 2021/0034725 A1) discloses a system and method for wearer identification based on personalized acoustic transfer function.
Ishiguro et al. (US 2005/0119967 A1) discloses a system and method for information processing.
Kowalik et al. (US Patent 8,898,743 B1) discloses a system and method for personal content control on media device using mobile user device.
Lee et al. (US Patent 8,074,083 B1) discloses a system and method for controlling download and playback of media content.
Murphy et al. (US 2018/0096158 A1) discloses a system and method for dynamically applying information rights management policies to documents.
Nagai (US Patent 8,392,941 B2) discloses a system and method for contents viewing and listening management.
Risan et al. (US 2006/0021057 A1) discloses a system and method for preventing unauthorized reproduction of electronic media.
Seetharam et al. (US 2019/0171795 A1) discloses a system and method for limiting content distribution.
Ta et al. (US 2007/0094145 A1) discloses a system and method for supporting dynamic rights and resources sharing.
Tamma (US 2018/0248891 A1) discloses a system and method for content management based on spatial and temporal information.
Vedula et al. (US 2016/0359816 A1) discloses a system and method for provision of a lease for streaming content.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH SU/Primary Examiner, Art Unit 2431